182 F.2d 940
UNITED STATES of Americav.BARNDOLLAR & CROSBIE, Inc., et al.
No. 4011.
United States Court of Appeals Tenth Circuit.
June 9, 1950.

Appeal from the United States District Court for the Eastern District of Oklahoma.
Theron L. Caudle, Assistant Attorney General, and Ellis N. Slack, Special Assistant to Attorney General, Department of Justice, and Cleon A. Summers, United States Attorney, and J. W. Crawford, Assistant United States Attorney, Muskogee, Okl., for appellant.
Goode & Goode, Shawnee, Okl., and Thompson & Braly, Ada, Okl., for appellees.
Before PHILLIPS, Chief Judge, and PICKETT, Circuit Judge.
PER CURIAM.


1
Appeal dismissed April 12, 1950, pursuant to stipulation.  D.C., 86 F.Supp. 959.